           Case 14-23686-RAM          Doc 60        Filed 09/30/19    Page 1 of 2



                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                                        Case No.: 14-23686-RAM
IN RE:                                                  Chapter 13
BARBARA SUAREZ,

Debtor.
                                            /

   MOTION TO DEEM PAYMENTS MADE BY THE CHAPTER 13 TRUSTEE
   RECEIVED AND ACCEPTANCE BY CREDITOR ALTAIR OH XIII, LLC.

       COMES NOW, Nancy K. Neidich, Standing Chapter 13 Trustee, by and through
her undersigned counsel, and files the instant Motion to Determine Receipt and
Acceptance of Disbursements made by the Chapter 13 Trustee to Creditor ALTAIR OH
XIII, LLC. and states as follows:

       1) On July 31, 2014, ALTAIR OH XIII, LLC. C/O Weinstein, Pinson & Riley
filed its unsecured proof of claim number 7.

       2) The trustee made pro-rata unsecured distributions to ALTAIR OH XIII, LLC.
at the address listed on proof of claim number 7. However, although the distributions
were mailed to the creditor at the correct mailing address, the name of the creditor on the
disbursement checks did not match the name on the creditor’s proof of claim.

       3) The trustee made a total of $2,777.50 in disbursements to CERASTES, LLC
C/O Weinstein, Pinson & Riley. Weinstein, Pinson & Riley are the same debt servicing
entity listed in ALTAIR OH XIII, LLC. proof of claim number 7. All payments remitted
to the care of Weinstein, Pinson & Riley have been cashed and cleared.

       4) The Trustee’s office has attempted to contact the creditor ALTAIR OH XIII,
LLC. C/O Weinstein, Pinson & Riley in order to clarify the issue, but has been unable to
reach any party. The Debtor’s Chapter 13 plan has been completed, but the Trustee is
unable to close the case without a resolution to the present issue.

       WHEREFORE, the Trustee moves this Court for an order Determining Receipt
and Acceptance of Payments made by the Chapter 13 Trustee to Creditor ALTAIR OH




                                                1
          Case 14-23686-RAM        Doc 60      Filed 09/30/19   Page 2 of 2



XIII, LLC. C/O Weinstein, Pinson & Riley and for any other such relief as may be
deemed necessary by the court.

                                    Respectfully submitted:
                                    NANCY K. NEIDICH, ESQ
                                    CHAPTER 13 TRUSTEE
                                          /s/                          .
                                    By: ADISLEY CORTEZ-RODRIGUEZ, ESQ.
                                    FLORIDA BAR NO.: 0091727
                                    P.O. BOX 279806
                                    MIRAMAR, FL 33027
                                    (954) 443-4402
Dated: September 30, 2019.


                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing and the notice
of hearing generated by ECF were served as listed below this September 30, 2019.

                                            By: _________/s/___ _______
                                            ADISLEY CORTEZ-RODRIGUEZ, ESQ.



Via U.S. First Class Mail:

ALTAIR OH XIII, LLC
C O WEINSTEIN,PINSON AND RILEY, PS
2001 WESTERN AVENUE, STE 400
SEATTLE, WA 98121

WEINSTEIN,PINSON AND RILEY, PS
c/o CORPORATION SERVICE COMPANY, Registered Agent
1201 HAYS STREET
TALLAHASSEE, FL 32301

WEINSTEIN,PINSON AND RILEY, PS
ATTN: WEINSTEIN, WILLIAM S, PRESIDENT
2001 WESTERN AVENUE, STE 400
SEATTLE, WA 98121




                                           2
